DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 
 
Claims 1-13 are pending.  Claims 1, 8 and 13 are independent.


Specification/Claim Informality Objections
In claim 7, near the end, “according data” should be --according to data--.  Appropriate correction is required.

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 
--BIT LINE PRECHARGING DURING READ AND PROGRAM VERIFY OPERATIONS IN A MEMORY DEVICE--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 in lines 3-4 recites “selecting the bit lines from among the bit lines”; it is unclear in the claim the intended meaning/scope of this phrase, i.e., whether all of the bit lines are selected or a subset of the bit lines are selected or something else.  
Further, the above indefiniteness also renders indefinite the limitation “unselected bit lines” in line 6 of the claim. 
Further, claim 1 recites “selected bit lines” in line 5; it is unclear in the claim whether this is intended to refer to “selecting the bit lines from among the bit lines” in lines 3-4 of the claim or another set of bit lines selected for apply the precharge voltage.

Claims 2-7 depend from claim 1, thus are rejected for the same reasons above for claim 1.

claim 4 recites “the unselected bit lines of a column”, implying a plurality of bit lines associated with one column.  However, it is unclear in the claim how such arrangement is configured.  Fig. 3 of the present application, for example, shows only one bit line associated with each column.
Further, claim 4 recites “a column with data determined according to …”; it is unclear in the claim whether this phrase is intended to refer to a column for which its data has been determined regardless of its data value (e.g., contrasted from a column for which its data has not been determined), or a column for which the determined data has a particular data value (e.g., contrasted from a column having a different determined data value), or something else.

Further, in claim 5, “the read voltage” (singular) in line 9 lacks a clear antecedent in the claims.

Claim 8 recites “the bit lines” in line 7; its antecedent is unclear in the claim, i.e., whether this is referring to “bit lines of selected columns with data determined based on a read voltage”, or “bit lines of remaining columns” in line 6, or something else.  
Further, claim 8 recites “according to a verify voltage” in line 9; it is unclear in the claim the meaning/ scope of this phrase, i.e., what aspect of or how “a verify voltage” is related to “applying the ground voltage…” and “applying the precharge voltage…” in lines 7-8 of the claim, e.g., whether “a verify voltage” is applied or not, or whether a particular level of “a verify voltage” is applied, or something else.
claim 8 recites “selected columns with data determined based on …” in lines 4-5; it is unclear in the claim whether this phrase is intended to refer to columns for which their data have been determined regardless of their data values (e.g., contrasted from columns for which their data have not been determined), or columns for which the determined data have particular data values (e.g., contrasted from columns having different data values), or something else.

Claims 9-12 depend from claim 8, thus are rejected for the same reasons above for claim 8.

Further, claim 9 recites “the bit lines” in lines 3-4; its antecedent is unclear in the claims, i.e., whether this is referring to “bit lines of selected columns with data determined based on a read voltage” in parent claim 8, or “bit lines of remaining columns” in line 6 of parent claim 8, or something else.  
Further, claim 9 recites “a first read voltage” in lines 4-5; it is unclear in the claims whether this is same as or different from or somehow related to “a read voltage” (a broader term) in parent claim 8.

Claim 10 depends from claim 9, thus is rejected for the same reasons above for claim 9.

Further, claim 12 recites “according to the verify voltage”; it is unclear in the claim the meaning/ scope of this phrase, i.e., what aspect of or how “the verify voltage” is related to “the 
Claim 13 recites “bit lines of a memory cell” in lines 5-6, implying a plurality of bit lines associated with one memory cell.  However, it is unclear in the claim how such arrangement is configured.  Fig. 3 of the present application, for example, shows only one bit line associated with each memory cell.
Further, claim 13 recites “a first read operation” in line 3.  Later in line 6, the claim recites “a previous read operation”; it is unclear in the claim whether this is intended to refer to a read operation prior to “a first read operation” in line 3, or prior to “second and subsequent read operations” in line 8, or something else.
Further, claim 13 recites “a memory cell with data determined by …” in lines 5-6; it is unclear in the claim whether this phrase is intended to refer to a memory cell for which its data has been determined regardless of its data value (e.g., contrasted from a memory cell for which its data has not been determined), or a memory cell for which the determined data has a particular data value (e.g., contrasted from a memory cell having a different determined data value), or something else.
Further, claim 13 recites “remaining bit lines” in lines 7; it is unclear in the claim whether these bit lines are intended to refer to bit lines of memory cell(s) for which data have not been determined by “a previous read operation”, or something else.
claim 13 recites “the read operations” (plurality) in line 11; its antecedent is unclear in the claim, i.e., whether they are referring to or include “second and subsequent read operations” and/or “a previous read operation” and/or “a first read operation” recited earlier in the claim, or something else.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,903,495 A (“TAKEUCHI”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, TAKEUCHI discloses a memory device, comprising: 
bit lines coupled to a memory block (e.g., BLa’s in Fig. 10); 
a page buffer group (e.g., including 3** and 7A in Fig. 10) selecting the bit lines from among the bit lines in response to page buffer signals (e.g., for controlling the operations of Figs. 16, 21 and 22, including BLa therein), applying a precharge voltage to selected bit lines (e.g., the high/ precharge voltage for some bit lines BLa in Figs. 21 and 22), and applying a ground voltage to unselected bit lines (e.g., the low/ ground voltage for the other bit lines BLa in Figs. 21 and 22) during a program verify operation (e.g., Figs. 21 and 22); and 
a page buffer controller outputting the page buffer signals for the page buffer group to selectively apply the precharge voltage to the selected bit lines according to an order of read operations on a logical page (e.g., according to the order of read operations associated with the CG2A voltages in Fig. 16, with reference to the CG2A voltages in Figs. 21 and 22, which includes a logical page) during the program verify operation (Figs. 21 and 22).

Regarding claim 2, TAKEUCHI discloses the memory device of claim 1, wherein the page buffer group selectively applies the precharge voltage to the selected bit lines in response to the page buffer signals controlled according to read voltages during the read operations (e.g., according to the CG2A read voltages in Fig. 16). 

Regarding claim 3, TAKEUCHI discloses the memory device of claim 2, wherein the page buffer group selectively applies the precharge voltage to the selected bit lines in response to the page buffer signals controlled according to verify voltages respectively corresponding to the read voltages during the program verify operation (e.g., according to the CG2A verify voltages in Figs. 21 and 22, corresponding to the CG2A read voltages in Fig. 16). 

Regarding claim 4, TAKEUCHI discloses the memory device of claim 1, wherein the page buffer group applies the ground voltage to the unselected bit lines of a column with data determined according to the order of the read operations (e.g., in Fig. 16, the low/ ground voltage on BLa for a column with data determined according to the order of the read operations associated with the CG2A voltages), and applies the precharge voltage to the selected bit lines of a remaining column during the program verify operation (e.g., in Figs. 21 and 22, the high/ precharge voltage on some bit lines BLa). 
Regarding claim 5, TAKEUCHI discloses the memory device of claim 1, wherein the page buffer group selectively applies, during the read operations, the precharge voltage to the selected bit lines according to an order in which read voltages are used during the read operations (e.g., in Fig. 16, the high/ precharge voltage on some bit lines BLa according the order of the CG2A read voltages), and wherein the page buffer group selectively applies, during the program verify operation, the precharge voltage to the selected bit lines in a same manner as a bit line precharging method in the read operation using the read voltage corresponding to a selected verify voltage (e.g., the high/ precharge voltage on some bit lines BLa in Figs. 21 and 22 is applied in a same manner as that on some bit lines BLa in Fig. 16 using a CG2A read voltage, corresponding to a CG2A verify voltage). 

Regarding claim 6, TAKEUCHI discloses the memory device of claim 1, wherein when a plurality of logical pages are included in a same physical page (e.g., associated with CG2A in Fig. 16, with reference to a plurality of logical pages in Figs. 11, 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, with reference to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B), the page buffer group selectively applies the precharge voltage to the selected bit lines according to the read operations on each of the plurality of logical pages in response to the page buffer signals (e.g., in Fig. 16, the high/ precharge voltage on some bit lines BLa according the read operations on each of a plurality of logical pages associated with the CG2A voltages, as applied to a plurality of logical pages in Figs. 11, 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B). 

Regarding claim 7, TAKEUCHI discloses the memory device of claim 6, wherein the page buffer group applies the precharge voltage to all bit lines in a first read operation among the read operations on each of the plurality of logical pages (e.g., in Fig. 16, the initial high/ precharge voltage is applied to all bit lines BLa for the read operation of a logical page associated with CG2A of 0V; similarly, for the read operation of a logical page associated with CG2A of 1V, the high/ precharge voltage is applied to all bit lines BLa that do not have a low/ ground voltage from a previous read operation, and similarly for CG2A of 2V, as applied to a plurality of logical pages in Figs. 11, 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B), and selectively applies the precharge voltage to the selected bit lines in second and subsequent read operations according data determined during a previous read operation (e.g., in Fig. 16, the high/ precharge voltage is applied to some bit lines BLa for the read operations, including the one associated with CG2A of 1V according to data determined during the previous read operation associated with CG2A of 0V, and similarly for CG2A of 2V). 

Regarding independent claim 8, TAKEUCHI discloses a method of operating a memory device, the method comprising: 
performing a read operation on memory cells of a logical page (e.g., the read operation of a logical page associated with CG2A of 2V in Fig. 16, with reference to the memory cells MC’s in Fig. 10 coupled to CG2A and the bit lines BLa’s) by applying a ground voltage to bit lines of selected columns with data determined based on a read voltage (e.g., in Fig. 16, the low/ ground voltage on BLa for some columns with data determined based on the CG2A read voltage of 1V, for the read operation with CG2A of 2V), and applying a precharge voltage to bit lines of remaining columns (e.g., in Fig. 16, the high/ precharge voltage on BLa for the other columns, for the read operation with CG2A of 2V); 
applying the ground voltage to one or more of the bit lines (e.g., the low/ ground voltage on BLa in Fig. 21) and applying the precharge voltage to remaining bit lines (e.g., the high/ precharge voltage on BLa in Fig. 21) according to a verify voltage (e.g., according to the CG2A verify voltage of 1.5V in Fig. 21) corresponding to the read voltage (e.g., corresponding to the CG2A read voltage of 1V in Fig. 16, with reference to Fig. 11), during a program verify operation on selected memory cells (e.g., Figs. 21 and 22); and 
applying the verify voltage to a word line coupled to the selected memory cells (e.g., applying 1.5V to CG2A in Fig. 21) and verifying the memory cells, when the ground voltage or (e.g., the low/ ground voltage or the high/ precharge voltage applied to BLa in Fig. 21 for CG2A of 1.5 V).

Regarding claim 9, TAKEUCHI discloses the method of claim 8, wherein the program verify operation comprises: 
an operation of applying the precharge voltage to all of the bit lines (e.g., the initial high/ precharge voltage applied to BLa in Fig. 21) when a verify voltage (e.g., CG2A of 0.5V in Fig. 21) corresponding to a first read voltage (e.g., CG2A of 0V in Fig. 16, with reference to Fig. 11) is used, among a plurality of verify voltages used for the program verify operation on the logical page (e.g., the CG2A verify voltage of 0.5V in Fig. 21, with reference to Fig. 11, for a logical page associated with the CG2A verify voltages of 0.5V and 2.5V, as applied to Figs. 44C and 45A); and 
an operation of selectively applying the ground voltage or the precharge voltage to the bit lines (e.g., the low/ ground voltage or the high/ precharge voltage applied to BLa in Fig. 22) when verify voltages corresponding to second and subsequent read voltages are used among the plurality of verify voltages (e.g., the CG2A verify voltage of 2.5V in Fig. 22, corresponding to the CG2A read voltage of 2V in Fig. 16, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B). 

Regarding claim 10, TAKEUCHI discloses the method of claim 9, 
wherein when read voltages are used in an order from a low level to a high level, memory cells having threshold voltages lower than the first read voltage (lower than the CG2A read voltage of 0V in Fig. 16, with reference to Fig. 11) are included in the selected columns in the read operation using the first read voltage (e.g., in Fig. 16, with reference to the low voltage on BLa for some columns for the read operation with the CG2A read voltage of 0V) and the ground voltage is applied to the bit lines of the selected columns with data determined based on the first read voltage (e.g., in Fig. 16, the low/ ground voltage on BLa for some columns with data determined based on the CG2A read voltage of 0V), and the precharge voltage is applied to the bit lines of the remaining columns in the read operation using the second read voltage (e.g., in Fig. 16, the high/ precharge voltage on BLa for the other columns, for the read operation with the CG2A read voltage of 2V). 

Regarding claim 11, TAKEUCHI discloses the method of claim 8, wherein when a plurality of logical pages including the logical page are included in a same physical page (e.g., associated with CG2A in Figs. 21 and 22, with reference to a plurality of logical pages in Figs. 11, 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, with reference to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B), a program operation is performed on a subsequent logical page among the plurality of logical pages after a program operation on the logical page is completed (e.g., a programming operation related to Figs. 21 and 22, as applied to programming a subsequent logical page among a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B). 

Regarding claim 12, TAKEUCHI discloses the method of claim 11, wherein during the program verify operation on the subsequent logical page within the program operation (e.g., a program verify operation in Figs. 21 and 22, as applied to programming a subsequent logical page among a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B), the ground voltage is applied to one or more of the bit lines and the precharge voltage is applied to remaining bit lines according to the verify voltage corresponding to the read voltage for the subsequent logical page (e.g., with reference to the low/ ground voltage and the high/ precharge voltage on respective bit lines BLa in Figs. 21 and 22, as applied to a subsequent logical page among a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B), apart from the logical page (e.g., apart from a previous logical page, with reference to Figs. 21 and 22, as applied to a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B).

Regarding independent claim 13, TAKEUCHI discloses a method of operating a memory device, comprising: 
applying a precharge voltage being a positive voltage to all bit lines (e.g., the initial high/ precharge voltage on BLa in Fig. 16) during a first read operation (e.g., associated with CG2A of 0V in Fig. 16) of a selected logical page from among a plurality of logical pages (e.g., one of a plurality of logical pages associated with CG2A of 0V in Fig. 11, as applied to a plurality of logical pages in Figs. 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B) included in a selected physical page (e.g., associated with CG2A in Fig. 16), and applying a ground voltage to bit lines of a memory cell with data determined by a previous read operation (e.g., in Fig. 16, the low/ ground voltage on BLa for a memory cell with data determined by the read operation associated with CG2A of 1V, previous to the read operation with CG2A of 2V) and applying the precharge voltage to remaining bit lines during second and subsequent read operations of the selected logical page (e.g., in Fig. 16, the high/ precharge voltage on the other bit lines BLa for second and subsequent read operations of a logical page associated with CG2A of 0V and 2V, as applied to Figs. 44C and 45A; also, as applied to a logical page in Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B); and 
selectively applying the ground voltage and the precharge voltage to the bit lines in a same manner as the read operations according to verify voltages respectively corresponding to read voltages of the read operations during a program verify operation when the selected physical page is programmed with logical data corresponding to the plurality of logical pages (e.g., Figs. 21 and 22 show a program verify operation in which the voltages on BLa is applied in a same manner as those on BLa for a read operation in Fig. 16, according to verify voltages corresponding to read voltages of CG2A, as applied to a plurality of logical pages in Figs. 11, 43A, 44B-44C, 45A, 46B-46C, 47B-47C, 54, 58A, 61A, 63A, 64A, 73A, 76A, 78A, 79A and 84A-84B; also, as applied to Figs. 86A-86C, 88A-88D, 90A-90E, 98A-98E, 99A-99B and 100A-100B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824